Order entered January 22, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01498-CV

                IN RE FISHER & PAYKEL APPLIANCES, INC., Relator


                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-00175

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.

       .


                                                   /s/   DAVID EVANS
                                                         JUSTICE